DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.            The information disclosure statement filed 9/8/2021 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
3.            The following is a quotation of 35 U.S.C. 112(b):
 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 
 
4.            Claims 17-18 and 21-22 provides for the use of a heat transfer fluid, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
 
Claim Rejections - 35 USC § 101
5.            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 17-18 and 21-22 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Objections
6.	Claim 12 is objected to because of the following informalities: “claim 11wherein” should read “claim 11 wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-2, 4-7, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida, JP Publication No. 2017132662 (hereinafter referred to as Ishida). 
	Regarding claims 1-2, 4-7, 9 and 12, Example 1 of Ishida describes a process in which boron nitride nanotube (BNNT) material is placed in a stainless steel container, which is filled with methane gas and oxygen, and then subjected to a plasma treatment for 30 min. By this treatment, carboxyl groups are introduced to the surface of the BNNTs (Para. [0140]).  The carboxyl-functionalized BNNTs are ultrasonically dispersed in methanol and preferably hexagonal in shape (Para. [0044] and [0142]).  

Claim Rejections - 35 USC § 102
9.	Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adamson et al., International Publication No. WO/2014/130687 (hereinafter referred to as Adamson). 
	Regarding claims 1-15, Adamson discloses systems/methods of modifying (functionalizing and exfoliating) boron nitride, and improved systems/methods for using the same, specifically modifying hexagonal boron nitride.  In general, the present disclosure provides for the preparation/use of boron nitride based polymer fillers. In some embodiments, the present disclosure provides systems/methods for exfoliating hexagonal boron nitride for use as a nanofiller in polymer composites. The boron nitride materials (polymer composites including hexagonal boron nitride) of Adamson can provide for the functionalization of BN for application as a composite component.  Adamson further discloses that turbostratic structure.  Samples were prepared by the thermal treatment of hexagonal boron nitride in air. In a typical experimental run, BN powder (about 10 g, 99.5%, Alfa Aesar, used as received) was placed in a quartz tube in a tube furnace. The furnace was heated to about 1000°C and held at that temperature for about one hour in air. After cooling, the material was washed with hot water and dried. Approximately 700 mg of BNO could be collected from 1 g washed hydroxylated BN powder after sonication and centrifugation (see Examples).    
	See Figures 6A-D which are FESEM images of oxidized BN before and after reaction with an isocyanate. FIGS. 6A and 6B are oxidized BN after reaction with isocyanate, FIGS. 6C and 6D are after sonication and dispersion in THF.  
	See Figures 16A-D which show an analysis of hydroxylated hBN: A) FTIR traces of hBN at different stages of preparation: a. pristine hBN before heating, b. hBN after heating but before being placed in water, c. BNO after washing with water, and d. BNO that has been washed by water and reacted with phenyl isocyanate; B) TGA traces of hBN heated to 1000°C in air, argon and nitrogen; C) XRD of pristine hBN and isocyanate functionalized hBN with the functionalized material displaying a broader peak shifted to lower angle; and D) XPS spectra of hydroxylated BNO with the boron peak showing both a B ls(N) and a Bls(O) component (left) and the nitrogen peak showing only a Nls(B) component (right).
	See Figure 22 shows DLS result of hydroxylated BNO nanosheets water suspension.  
	
Regarding claims 16-22, it is the position of the examiner that Adamson would inherently read on these claims as Adamson explicitly discloses the boron nitride compounds discussed above.  

Conclusion
10.         There were unused X references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771